Case 13-20161        Doc 56     Filed 02/11/19     Entered 02/11/19 16:40:07          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13 B 20161
         Alejandro Flores

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/13/2013.

         2) The plan was confirmed on 08/08/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/22/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/30/2015, 01/20/2016, 02/28/2017.

         5) The case was Completed on 03/01/2017.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,877.02.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-20161              Doc 56     Filed 02/11/19    Entered 02/11/19 16:40:07                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $46,207.01
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $46,207.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $2,529.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,766.31
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,295.31

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Interstate                    Unsecured      2,099.00            NA              NA            0.00       0.00
 American Financial Credit Services   Unsecured         680.00           NA              NA            0.00       0.00
 Asset Acceptance                     Unsecured         776.00        768.12          768.12        768.12        0.00
 ATG Credit LLC                       Unsecured          70.00           NA              NA            0.00       0.00
 Center for Dental Excellence         Unsecured         408.00           NA              NA            0.00       0.00
 City of Chicago Heights              Unsecured         400.00           NA              NA            0.00       0.00
 Cook County Treasurer                Secured             0.00           NA              NA            0.00       0.00
 Creditors Collection                 Unsecured          55.00           NA              NA            0.00       0.00
 Escallate LLC                        Unsecured         235.00           NA              NA            0.00       0.00
 First Midwest Bank                   Unsecured         900.00           NA              NA            0.00       0.00
 Franciscan Saint James               Unsecured      2,934.00            NA              NA            0.00       0.00
 JP Morgan Chase Bank NA              Secured       11,879.00           0.00       11,878.18     11,878.18        0.00
 JP Morgan Chase Bank NA              Secured       21,926.00     62,382.78        50,504.60     16,733.00        0.00
 Oral Surgery Center                  Unsecured         307.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates        Secured        8,691.00       8,690.87        8,690.87      8,690.87     590.86
 Receivables Performance Mgmt.        Unsecured         723.00           NA              NA            0.00       0.00
 Regional Recovery Serv               Unsecured         307.00           NA              NA            0.00       0.00
 Resurgent Capital Services           Unsecured            NA       1,999.53        1,999.53      1,999.51        0.00
 Resurgent Capital Services           Unsecured            NA         510.27          510.27        510.27        0.00
 Sprint Corp                          Unsecured         722.00        740.89          740.89        740.89        0.00
 Total Card Inc                       Unsecured         759.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-20161        Doc 56      Filed 02/11/19     Entered 02/11/19 16:40:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $50,504.60         $16,733.00             $0.00
       Mortgage Arrearage                                $11,878.18         $11,878.18             $0.00
       Debt Secured by Vehicle                            $8,690.87          $8,690.87           $590.86
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $71,073.65         $37,302.05           $590.86

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,018.81          $4,018.79              $0.00


 Disbursements:

         Expenses of Administration                             $4,295.31
         Disbursements to Creditors                            $41,911.70

 TOTAL DISBURSEMENTS :                                                                     $46,207.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
